UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):August 16, 2012 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1751 Lake Cook Road, Suite 600; Deerfield, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(847) 597-8800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02
